Citation Nr: 1141067	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-00 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for a lumbar spine disability.

2.  Entitlement to a compensable disability rating for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran served on active duty from February 2002 to June 2005, with additional unverified periods of active duty service. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to compensable disability ratings for a lumbar spine disability and a right knee disability.

Claims for new and material evidence to reopen claims of service connection for allergies and chest pains with palpitations and shortness of breath, to include as due to as due to an undiagnosed illness, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those claims, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims. 

Additional evidence was submitted by the appellant in support of his claims after the issuance of the statement of the case in October 2007.  That evidence includes copies of United States Army Reserve medical records from Moncrief Army Community Hospital for treatment rendered from 2005 to 2009, which document clinical findings and treatment pertaining to the low back disability and the right knee disability.  However, that evidence has not been considered by the RO, and no waiver of initial RO consideration is of record.  38 C.F.R. §§ 19.31, 20.1304 (2011).  The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, to ensure that VA meets its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the claims should be reviewed with consideration of all evidence received since the issuance of the October 2007 statement of the case.

Next, the Veteran must be contacted and asked to provide information regarding his period of Army Reserve service.  The service medical records related to his Reserve service must be requested from the appropriate agency.  Additionally, a review of the claims file shows that the most recent VA medical records are dated in October 2005.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for his lumbar spine and right knee. 

Finally, the Veteran was last afforded a VA examination for the right knee and lumbar spine in January 2007.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, as the Veteran's last examination is more than four years old, as the Veteran has asserted that his disabilities have worsened since the last examination, and in light of the fact that updated medical treatment records have been requested, the prudent and thorough course of action is to afford the Veteran a VA examination to ascertain the current severity of the lumbar spine disability and a right knee condition. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claims for increased ratings for a lumbar spine disability and a right knee condition.  The Veteran should identify all medical providers who have treated his back or right knee.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file. 

2.  Obtain the Veteran's VA treatment records dated since October 2005. 

3.  The Veteran should be asked to identify all periods of military service after he was discharged from active duty in June 2005, to any Army Reserve service.  Request any outstanding Army Reserve service medical records from the appropriate agency. 

4.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected lumbar spine disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the report of the January 2007 VA spine examination.  Specifically, the VA examiner's opinion should address the following: 

a) Identify all orthopedic pathology related to the Veteran's service-connected lumbar spine disability. 

b) Provide range-of-motion and repetitive motion findings of the lumbar spine, and state whether ankylosis is shown. 

c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss. 

d) State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

e) State whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete and incomplete.  For incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any low back disability neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing.  If using results obtained from an EMG or nerve conduction velocity tests, or other such tests, explain, in terms meaningful to a layperson, the base line results versus those obtained for the appellant.  Explain the meaning of any abnormal results that are obtained.  

f) Discuss whether the Veteran's lumbar spine disability is productive of any additional functional impairment.  

g) State what impact, if any, the Veteran's lumbar spine disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011). 

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee disability.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  Specifically, the VA examiner's opinion should address the following: 

a) Identify all orthopedic pathology related to the Veteran's right knee disability. 

b) Conduct all necessary tests, to include X-rays and range of motion studies of the right knee, expressed in degrees. 

c) State whether any ankylosis (favorable or unfavorable) is present in the right knee. 

d) Specify whether the Veteran's right knee disability is manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), or by malunion of the tibia or fibula, or nonunion of those bones, with loose motion, requiring a brace. 

e) State whether the service-connected right knee disability is accompanied by recurrent subluxation or lateral instability, and whether any such subluxation or lateral instability is slight, moderate, or severe. 

f) State whether there is X-ray evidence of arthritis. 

g) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss. 

h) Discuss whether the Veteran's right knee disability impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).

6.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

